Appellant complains of our reforming the judgment, and seems to base his objection upon the fact that there was no statement of facts in the record upon which we could base our said action. Elaborating our original opinion, we now state that the indictment charged appellant with operating and driving a motor vehicle on a certain public highway, etc. while under the influence of intoxicating liquor. The charge of the court which appears in the record instructs the jury to find appellant guilty if they believe beyond a reasonable doubt that he did "then and there unlawfully operate or drive a motor vehicle, x x x upon a certain public highway in said county and State, etc. We further note that the verdict of the jury was that they found appellant guilty as charged in the indictment, etc.
In this condition of the record we have no doubt of the correctness of our holding that the judgment rendered should have been responsive to the verdict, charge and indictment, and that said judgment having omitted to state that appellant was found guilty of operating a motor vehicle upon a public highway, it became our duty to reform same and make it so appear responsive to the finding of jury in their verdict.
Believing the case correctly disposed of in our original opinion, the motion for rehearing will be overruled.
Overruled.